Order entered January 31, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00898-CR

                       MICHAEL EDWARD HARSSEMA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-80837-2018

                                            ORDER
       Before the Court is appellant’s January 25, 2019 motion to unseal a portion of the record.

The reporter’s record reflects this case was tried before the Honorable Barnett Walker, presiding

judge of County Court of Law No. 2. During the trial, the trial court reviewed and sealed

Court’s Exhibit No. 2—the report of a drug recognition expert who examined the complainant.

Appellant now seeks to unseal the report for the limited purpose of allowing counsel to review it

to determine whether the trial court erred in not deciding to test the complainant for drugs.

Court’s Exhibit No. 2 was not filed with the reporter’s record in this case. Court reporter Kristen

Kopp filed only a copy of what appears to be an envelope holding the report.

       We ORDER the trial court to conduct a hearing to determine whether Court’s Exhibit

No. 2 should be unsealed for the limited purpose of allowing counsel for appellant and the State
to review the results of the drug recognition expert’s examination. If the trial court determines

counsel should be allowed to review Court’s Exhibit No. 2, we further ORDER the trial court to

make such orders as are necessary to grant counsel for the parties access to the exhibit.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         We ORDER court reporter Kristen Kopp to file, within THIRTY DAYS of the date of

this order, a sealed supplemental reporter’s record containing a copy of Court’s Exhibit No. 2.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated when the findings are received or at such other time as the Court deems

appropriate.

         We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission to the Honorable Angela Tucker, Presiding Judge, 199th Judicial District Court; to

Kristen Kopp, official court reporter, County Court of Law No. 2; and to counsel for the parties.




                                                      /s/    LANA MYERS
                                                             JUSTICE




                                                –2–